Citation Nr: 1134678	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Denver, Colorado, RO.

The Veteran provided testimony at a February 2011 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.  The claim was subsequently remanded by the Board for additional development in an April 2011 decision.  The development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  An audiological examination conducted in November 2006 revealed puretone averages of 55 and 58 for the right and left ears, respectively, with speech recognition at 96 percent for both ears.

2.  An audiological examination conducted in May 2011 revealed puretone averages of 60 for both ears, with speech recognition at 94 percent for both ears.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

A letter was sent to the Veteran in September 2006, prior to the initial RO decision which is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  It described what the evidence should show, including how the claimed disability had worsened in severity.  Although no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA determines disability ratings and effective dates.

It is acknowledged that the VCAA letter sent to the Veteran in September 2006 does not appear to fully satisfy the requirements of Vasquez-Flores, in that it did not specify that the evidence should show how the disability affected the veteran's employment and earning capacity.  Therefore, to this extent, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied solely by various post-decisional communications.  See Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 376.

In this case, a letter was sent to the veteran in June 2008 advising him that the Board would consider evidence showing how his disability affects his employment and daily life.  The claim was subsequently re-adjudicated in the May 2009 and July 2011 SSOCs.  In addition, the March 2007 rating decision, February 2008 SOC, and May 2009 and July 2011 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  Thus, the Board finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Vasquez-Flores have been satisfied.

As to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records, and the Veteran was afforded a VA examination in November 2006.  

As mentioned above, in an April 2011 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a second attempt should be made to obtain treatment records from Miracle Ear, because a previous response received from that facility had indicated they may have searched under an incorrect name.  In addition, the Board found that a VA examination was needed to obtain a more current evaluation of the Veteran's hearing loss disability.     

Following this Board's remand, VA sent a letter to the Veteran in April 2011 requesting a consent form to allow Miracle Ear to release records to VA.  However, no response was received from the Veteran.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim. 

In addition, a VA examination was conducted in May 2011 that included an audiogram and a Maryland CNC word recognition test.  Thus, it appears that all development requested by this Board in its April 2011 remand has been completed to the extent possible, and no additional development is required.   

The Board finds that no further notice or assistance to the veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.  Rather, it appears further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that a higher evaluation is warranted for his service-connected bilateral hearing loss.  Service connection was granted in a May 1977 rating decision, and a noncompensable, or 0 percent, evaluation was assigned, effective from March 21, 1977, the date his claim for service connection was received.

In August 2006, the Veteran filed a request for an increased rating.  The RO denied the claim in the March 2007 rating decision that is the subject of this appeal.  

The Board will examine the medical evidence pertinent to the rating period on appeal to determine whether a compensable evaluation for bilateral hearing loss is warranted.
  
The Veteran was afforded a VA examination in November 2006.  An audiogram revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
60
70
LEFT
35
35
50
65
80

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 55 and 58 decibels, respectively.  Speech discrimination was 96 percent for both ears.  None of the results from this test fell into one of the exceptional patterns in the regulations.  Application of Table VI results in an assignment of Roman Numeral I for the right ear and Roman Numeral II for the left ear.  Subsequent application of Table VII results in a "0" percent or non-compensable evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of that examination do not warrant entitlement to a compensable rating.

An audiogram was conducted at the Miracle Ear Sears Hearing Aid Center in May 2007.  It revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
75
85
LEFT
45
55
70
85
90

On the basis of the findings shown above, the Veteran's puretone averages for the right and left ear were 69 and 75 decibels, respectively.  Unfortunately, speech discrimination scores were not recorded, so the Board is unable to use the results of this audiogram to determine whether an increased rating is warranted.  

The Veteran was afforded another VA examination in May 2011.  An audiogram revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
70
LEFT
40
45
50
65
80

On the basis of the findings shown above, the Veteran's puretone average for both ears was 60 decibels.  Speech discrimination was 94 percent for both ears.  None of the results from this test fell into one of the exceptional patterns in the regulations.  Application of Table VI results in an assignment of Roman Numeral II for both ears.  Subsequent application of Table VII results in a "0" percent or non-compensable evaluation under 38 C.F.R. § 4.85.  Accordingly, the results of that examination do not warrant entitlement to a compensable rating.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss, as the criteria for a compensable rating have not been met for the rating period on appeal.  

The Board has considered the various statements from the Veteran's family members indicating that they have to yell in order for the Veteran to hear them, and that they have difficulty talking to him on the phone.  The Board has also considered the Veteran's testimony at the February 2011 video hearing.  He and his family members are competent to report that which they can experience or observe.  However, as laypeople lacking in medical training and expertise, they cannot provide a competent medical opinion regarding the severity of the Veteran's bilateral hearing loss disability, including clinical evaluation of his auditory thresholds, as they relate to the criteria in the Rating Schedule.  Thus, their views are outweighed by the opinions provided by the medical professionals who discussed the Veteran's hearing loss disability and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's test results do not warrant a compensable rating.

The Board has considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Court of Appeals for Veterans Claims has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.




ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


